Opinion filed September 29, 2017




                                       In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-16-00043-CR
                                     __________

                 TIMOTHY LEE MCKENZIE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 259th District Court
                         Shackelford County, Texas
                       Trial Court Cause No. 2014F098


                     MEMORANDUM OPINION
       The jury convicted Timothy Lee McKenzie of continuous sexual abuse of a
young child. The trial court assessed his punishment at confinement for life in the
Institutional Division of the Texas Department of Criminal Justice. In five issues on
appeal, Appellant contends that the trial court abused its discretion in (1) refusing to
admit the entire SANE report into evidence, (2) refusing to admit the DNA report
into evidence, (3) refusing to admit evidence of alleged prior false allegations by the
victim, (4) refusing to admit a turkey baster into evidence, and (5) permitting
evidence of an extraneous offense committed by Appellant. We affirm.
                                      Background Facts
      The victim, A.V., is Appellant’s daughter. A.V. was born in 2001. According
to A.V., Appellant had been molesting her since she was eight years old. On one
occasion, Appellant crawled into bed with A.V. and attempted to unbutton A.V.’s
pants. A.V. told Appellant “no,” and Appellant promised that the abuse would stop.
On another occasion, Appellant digitally penetrated A.V.’s “female genitalia” on the
living room couch. The abuse continued until May 2014.
      On May 7, 2014, A.V. was living with Appellant at Appellant’s
grandmother’s house in Albany. A.V. told her family that she was going to attend
church that evening. Instead of attending church, A.V. met with friends. Appellant
and A.V.’s stepbrother, D.C., found her and brought her home, and her family
became angry with her for breaking the rules. Ten or fifteen minutes later, Appellant
drove A.V. to Albany Lake. During the trip to the lake, Appellant and A.V. were
alone in Appellant’s vehicle. A.V. testified that Appellant parked near the lake,
climbed on top of her, removed her clothing, and “put his male genitalia inside [her]
female genitalia.”
      Later that night, A.V. ran away from home and went to a motel where her
male friend, J.S., lived.        The following morning, A.V.’s stepmother, Jessica
McKenzie,1 retrieved A.V. from J.S.’s motel room and took her back home, where
there was “a lot of screaming and yelling.” After approximately twenty minutes,
A.V. again ran away from home and became lost. At around 9:00 a.m., A.V. arrived
at a welding shop owned by Danny Peacock. Peacock took A.V. to school.


      1
       We will refer to Jessica McKenzie as “McKenzie” in this opinion.

                                                 2
      Later that morning, A.V.’s maternal grandmother, Diane Sheffield, received
a phone call that A.V. had run away from home and was found at school. Sheffield
picked A.V. up from school and took her to Abilene Behavioral Health Clinic
(ABHC), where A.V. had previously been receiving treatment. During the trip to
ABHC, A.V. told Sheffield that Appellant had raped her.
      Suzie Striegler, a sexual assault nurse examiner (SANE), performed a SANE
examination of A.V. Striegler testified from the SANE report, and page nine of the
report was admitted as State’s Exhibit No. Three. A.V. told Striegler that Appellant
had sexually assaulted her but that she did not remember whether or not Appellant
had penetrated her. Striegler testified that there was redness around A.V.’s vagina
that could be consistent with penetration. Striegler collected vaginal swabs from
A.V. to test for DNA. Carolyn Van Winkle performed a scientific analysis of the
DNA swabs collected by Striegler. Van Winkle testified that DNA found on a
vaginal swab and on A.V.’s panties matched Appellant’s DNA profile.
      Appellant’s defensive theory was that A.V. was lying about the May 7
incident at Albany Lake and that she had used a turkey baster to plant Appellant’s
DNA in her vagina. Frances Hohenstein is Appellant’s grandmother. Hohenstein
testified that, prior to May 7, she and A.V. had had a conversation about
Hohenstein’s turkey baster. In August 2014, three months after the incident at
Albany Lake, Hohenstein found a turkey baster hidden in the bathroom that she
shared with A.V.
      Appellant testified in his own defense during the guilt/innocence phase of
trial. Appellant denied ever sexually assaulting A.V. Instead, he stated that the
purpose of the trip to Albany Lake was to allow everyone in the family time to calm
down and to have a conversation with A.V. about her behavior. According to
Appellant, A.V. was defiant throughout the car ride, which made Appellant angry,
so Appellant pulled the car over and spanked her.
                                         3
                                       Analysis
      In his first four issues, Appellant contends that the trial court abused its
discretion and denied his “interrelated” Sixth Amendment rights to effectively cross-
examine witnesses and to present a defense when it sustained the State’s objections
to four items of evidence that he sought to offer at trial. Generally, the right to
present evidence and to cross-examine witnesses under the Sixth Amendment does
not conflict with the corresponding rights under state evidentiary rules. Hammer v.
State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009); see Miller v. State, 36 S.W.3d
503, 507 (Tex. Crim. App. 2001) (“A defendant has a fundamental right to present
evidence of a defense as long as the evidence is relevant and is not excluded by an
established evidentiary rule.”). As noted by the Court of Criminal Appeals in
Hammer, there are two scenarios in which rulings excluding a defendant’s evidence
might rise to the level of a constitutional violation: (1) a state evidentiary rule that
categorically and arbitrarily prohibits the defendant from offering otherwise
relevant, reliable evidence that is vital to his defense and (2) a trial court’s clearly
erroneous ruling excluding otherwise relevant, reliable evidence that “forms such a
vital portion of the case that exclusion effectively precludes the defendant from
presenting a defense.” Id. at 561 n.8 (quoting Potier v. State, 68 S.W.3d 657, 663–
65 (Tex. Crim. App. 2002)). Appellant’s first four issues constitute challenges under
the “second category” because he asserts that the trial court made erroneous rulings
under the rules of evidence that precluded him from effectively presenting his
defensive theory. See id.
      In his first and second issues, Appellant contends that the trial court abused
its discretion when it refused to admit the entire SANE report and the DNA report.
Appellant asserts that the exclusion of this evidence under Rule 412 of the Texas
Rules of Evidence constituted error. We disagree.


                                           4
        We review a trial court’s ruling on admissibility of evidence for an abuse of
discretion. Coble v. State, 330 S.W.3d 253, 272 (Tex. Crim. App. 2010). We will
uphold the trial court’s decision unless it lies outside the zone of reasonable
disagreement. Salazar v. State, 38 S.W.3d 141, 153–54 (Tex. Crim. App. 2001).
We will uphold an evidentiary ruling on appeal if it is correct on any theory of law
that finds support in the record. Gonzalez v. State, 195 S.W.3d 114, 126 (Tex. Crim.
App. 2006); Dering v. State, 465 S.W.3d 668, 670–71 (Tex. App.—Eastland 2015,
no pet.).
        Evidence regarding the sexual history or promiscuity of a sexual assault
victim is generally inadmissible. TEX. R. EVID. 412(a); Hammer, 296 S.W.3d at 556.
However, specific instances of past sexual behavior are admissible if “necessary to
rebut or explain scientific or medical evidence offered by the prosecutor.”
TEX. R. EVID. 412(b)(2)(A); Miles v. State, 61 S.W.3d 682, 686–87 (Tex. App.—
Houston [1st Dist.] 2001, pet. ref’d).2
        Striegler testified that A.V. had redness inside her vagina that could be
consistent with penetration. During her testimony, Striegler drew a diagram on a
white board, indicating where the redness was located. The State offered Striegler’s
white board diagram into evidence. However, the trial court expressed concern that
the drawing could not be preserved for the jury’s later use. In response, the State
offered page nine of the SANE report into evidence, which contained the same
diagram as that drawn by Striegler on the white board. The trial court admitted page
nine of the SANE report into evidence.
        Appellant then offered the entire SANE report into evidence, arguing that it
was necessary to explain the medical or scientific evidence under Rule 412 and that


        2
        Rule 412(b)(3) also provides a requirement that the probative value of the proffered sexual history
evidence outweighs the danger of unfair prejudice. Neither the parties nor the trial court addressed this
requirement of the rule. Accordingly, we do not reach it.

                                                    5
it fell within the rule of optional completeness. See TEX. R. EVID. 107, 412(b)(2)(A).
The SANE report contained a statement from A.V. indicating that she had had sex
with J.S. in the motel on the night of May 7. Appellant argued that this information
was necessary to explain the redness on A.V.’s vagina. The trial court did not allow
the SANE report to be admitted into evidence. However, the trial court did allow
Appellant to ask Striegler, “Now, based upon your examination and your -- the
history that you took, do you have any knowledge that would lead you to believe
that more than one person could have caused that redness?” Striegler responded,
“Yes, sir.”
      Van Winkle testified that DNA collected from A.V. matched Appellant’s
DNA profile. In a subsequent hearing outside the presence of the jury, Van Winkle
testified that the DNA swabs collected from A.V. contained three separate DNA
contributors, including J.S.’s DNA profile. The trial court denied Appellant’s
request to admit this testimony into evidence, relying on Rule 412. On cross-
examination in front of the jury, Van Winkle testified that she could not say how
Appellant’s DNA came to be found on the vaginal swabs or the panties.
      At the beginning of Appellant’s case-in-chief, he reoffered both the entire
SANE report and the DNA report into evidence under Rule 412 and his “right to
present evidence in his own defense.” The trial court denied Appellant’s request and
refused to admit either the entire SANE report or the DNA report into evidence.
      On appeal, Appellant contends that the entire SANE report and the DNA
report were necessary to rebut or explain the State’s medical evidence. We agree
with Appellant’s contention that the entire SANE report and the DNA report rebutted
or explained the State’s medical evidence. However, we disagree that these matters
were necessary to rebut or explain the State’s medical evidence as required by
Rule 412(b)(2)(A).


                                          6
       The State relied on two pieces of scientific or medical evidence to convict
Appellant: (1) evidence that Appellant’s DNA profile was found in A.V.’s vagina
and on her panties and (2) evidence that there was redness around A.V.’s vagina.
We focus our attention on the evidence of redness noted by Striegler.3 Appellant
attempted to explain the redness by offering evidence that A.V. had had sex with
J.S. on the night of May 7, less than twenty-four hours prior to her SANE exam.
A.V.’s statement in the SANE report that she had had sex with J.S. on the night of
May 7 would have provided an explanation for the State’s medical evidence that
there was redness around A.V.’s vagina on May 8. Furthermore, evidence that there
was DNA from another male on the vaginal swabs would have rebutted or explained
the evidence of redness.
       We disagree that the entire SANE report and the DNA report were necessary
because the trial court permitted Appellant’s counsel to ask Striegler “based upon
your examination and your -- the history that you took, do you have any knowledge
that would lead you to believe that more than one person could have caused that
redness?” By permitting counsel to obtain an affirmative response to this question,
the trial court struck a balance between Rule 412’s general prohibition against
evidence of the victim’s previous sexual conduct and the exception provided for
evidence necessary to rebut or explain scientific evidence. Accordingly, we cannot
conclude that the trial court abused its discretion by refusing to admit the entire
SANE report and the DNA report into evidence.
       Moreover, even if the trial court erred in denying the admission of the entire
SANE report and the DNA report, we conclude that the error was harmless.
Appellant contends that the exclusion of the SANE and DNA reports was


       3
        Appellant attempted to explain the DNA evidence with testimony from Hohenstein implying that
A.V. used a turkey baster to plant Appellant’s DNA in her vagina.

                                                 7
constitutional error because it deprived him of his Sixth Amendment right to present
a defense.    The United States Constitution guarantees criminal defendants “a
meaningful opportunity to present a complete defense.” Holmes v. S. Carolina, 547
U.S. 319, 324 (2006); Crane v. Kentucky, 476 U.S. 683 (1986). However, the
erroneous exclusion of evidence generally constitutes nonconstitutional error and is
reviewed under Rule 44.2(b) of the Texas Rules of Appellate Procedure. Walters v.
State, 247 S.W.3d 204, 219 (Tex. Crim. App. 2007); Potier, 68 S.W.3d at 663
(“Erroneous evidentiary rulings rarely rise to the level of denying fundamental
constitutional rights to present a meaningful defense.”). The improper exclusion of
evidence may only establish a constitutional violation when the trial court
erroneously excludes relevant evidence that is a vital portion of the case and
effectively precludes the defendant from presenting a defense. Wiley v. State, 74
S.W.3d 399, 405 (Tex. Crim. App. 2002); Potier, 68 S.W.3d at 659–62. In that
situation, the more stringent harm standard in Rule 44.2(a) is applied.
TEX. R. APP. P. 44.2(a); Simpson v. State, 119 S.W.3d 262, 269 n.5 (Tex. Crim. App.
2003).
      Appellant was not precluded from presenting his defense to Striegler’s finding
of redness. Appellant questioned Striegler about her belief that, based on the history
that she took from A.V., more than one person could have caused the redness on
A.V.’s vagina. Because Appellant was allowed to present evidence in support of his
defensive theory rebutting the redness finding, we cannot say that the trial court’s
exclusion of the SANE and DNA reports was constitutional error. Accordingly, any
error would be subject to a nonconstitutional harm analysis under Rule 44.2(b). See
Potier, 68 S.W.3d at 666; see also TEX. R. APP. P. 44.2(b).
         Pursuant to Rule 44.2(b), we must disregard nonconstitutional error that does
not affect a defendant’s “substantial rights,” i.e., if upon examining the record as a
whole, there is a fair assurance that the error did not have a substantial and injurious
                                           8
effect or influence in determining the jury’s verdict. TEX. R. APP. P. 44.2(b);
Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004). Here, there was other
indirect evidence in front of the jury that A.V. had sex with J.S. on the night of
May 7. As we have previously noted, Striegler testified that, based on the history
she took from A.V., she believed that more than one person could have caused the
redness on A.V.’s vagina. Further, A.V. testified that, on the night that Appellant
sexually assaulted her, she ran away to J.S.’s motel room. McKenzie testified that,
the next morning, she found A.V. in bed with J.S. in his motel room. Error in the
exclusion of evidence is rendered harmless where the same evidence is admitted
elsewhere without objection. See, e.g., Preston v. State, 481 S.W.2d 408, 409 (Tex.
Crim. App. 1972) (“This Court has consistently held reversal is not required by
exclusion of evidence where same testimony was later admitted without
objection.”); Montgomery v. State, 383 S.W.3d 722, 727 (Tex. App.—Houston [14th
Dist.] 2012, no pet.) (“Although the trial court may have initially excluded this
evidence, the later admission renders harmless any possible error.”). We overrule
Appellant’s first and second issues.
      In his third issue, Appellant contends that the trial court abused its discretion
and denied Appellant his Sixth Amendment right to present a defense when it
refused to admit evidence of A.V.’s allegedly prior false allegations of sexual abuse.
Appellant further contends that the exclusion of this evidence deprived him of due
process of law and was admissible under Texas Rule of Evidence 412.
      Prior to opening statements, the trial court held a hearing on the State’s oral
motion in limine regarding prior false allegations of sexual abuse by A.V. At the
hearing, Appellant’s trial counsel stated, “[W]e intend to introduce evidence that she
has made two false outcries previously.” Counsel argued that A.V. had made
“[o]utcries of sexual molestation by two different individuals, both of which she has
recanted on and said they were untruthful.” He continued, “There was an outcry
                                          9
against [D.C.]. We’ve got evidence of that. There was an outcry against [L.M.] and
she then later denied that those were true.” Counsel argued that the prior false
allegations were admissible because “I think this goes to credibility of the witness.”
The trial court granted the State’s motion in limine.
        Later during trial, the trial court held a hearing outside the presence of the jury
regarding the prior false allegations. The trial court instructed Appellant’s trial
counsel to “make your offer of Defendant’s Exhibit 3 In Camera.” Appellant’s
counsel replied, “My specific offer is to show that an outcry of prior sexual
molestation was made.”4 The State objected to the admission of this evidence under
Texas Rule of Evidence 608(b), and the trial court sustained the State’s objection.
See TEX. R. EVID 608(b). The trial court then asked Appellant’s counsel, “Does that
complete your proffer?” Appellant’s counsel responded, “That’s it.”
        The Court of Criminal Appeals in Hammer addressed the admission of
evidence of prior false accusations in “sexual assaultive cases.” 296 S.W.3d at 564.
“There is an important distinction between an attack on the general credibility of a
witness and a more particular attack on credibility that reveals ‘possible biases,
prejudices, or ulterior motives of the witness as they may relate directly to issues or
personalities in the case at hand.’” Id. at 562 (quoting Davis v. Alaska, 415 U.S.
308, 316 (1974)). A defendant does not have “an absolute constitutional right to
impeach the general credibility of a witness in any fashion that he chooses.” Id.
However, the exposure of a witness’s motivation in testifying is proper to show the
witness’s possible motives, bias, and prejudice. Id. at 562–63.
        Rule 608(b) provides that “a party may not inquire into or offer extrinsic
evidence to prove specific instances of the witness’s conduct in order to attack or
support the witness’s character for truthfulness.” Unlike some jurisdictions, Texas

        4
          As noted, Appellant tendered an in camera exhibit in support of his contention. It consists of a
series of text messages discussing an allegation of sexual assault against L.M.

                                                   10
has not created a per se exception to Rule 608(b)’s general prohibition against
impeachment with specific instances of conduct to admit evidence of a sex-offense
complainant’s prior false allegations of abuse or molestation. Id. at 564 (citing
Lopez v. State, 18 S.W.3d 220, 225 (Tex. Crim. App. 2000)). Thus, evidence of
prior false allegations are not admissible if offered to attack the victim’s credibility
in general. Id. at 565. “If, however, the cross-examiner offers evidence of a prior
false accusation of sexual activity for some purpose other than a propensity attack
upon the witness’s general character for truthfulness, it may well be admissible
under our state evidentiary rules.” Id.
      The record does not reflect that Appellant had any purpose for offering the
prior false allegations other than to attack A.V.’s credibility in general. As noted in
Hammer, this is not a proper purpose for admitting a prior false allegation. “A sexual
assault complainant is not a volunteer for an exercise in character assassination.” Id.
at 564. Accordingly, the trial court did not abuse its discretion in denying admission
of the prior false allegations. We overrule Appellant’s third issue.
      In his fourth issue, Appellant contends that the trial court abused its discretion
and denied Appellant his Sixth Amendment right to present a defense when it
refused to admit the turkey baster allegedly found in A.V.’s bathroom as an item of
physical evidence. Both Hohenstein and McKenzie identified the turkey baster as
the one that was hidden in A.V.’s bathroom. Appellant attempted to offer the turkey
baster into evidence as Defense Exhibit No. 11 during McKenzie’s testimony. The
State objected on the ground that McKenzie could not properly authenticate it.
Appellant responded to the State’s authentication objection, but he did not raise a
Sixth Amendment claim in seeking the admission of the turkey baster.
      As a prerequisite to presenting a complaint for appellate review, the record
must show that the appealing party “stated the grounds for the ruling that [he] sought
from the trial court with sufficient specificity to make the trial court aware of the
                                          11
complaint.” TEX. R. APP. P. 33.1(a)(1)(A). To complain on appeal about the trial
court’s exclusion of evidence, the proponent “must have told the judge why the
evidence was admissible” and must have brought to the trial court’s attention the
same complaint that is being made on appeal. Reyna v. State, 168 S.W.3d 173, 177
(Tex. Crim. App. 2005).
      Because Appellant did not explain to the trial court why the exclusion of the
turkey baster infringed on his right to present a defense, he has not preserved this
issue for review. See Reyna, 168 S.W.3d at 177. Furthermore, the record contains
numerous references to the turkey baster and Appellant’s contention that A.V. used
it to plant his DNA in her vagina. Accordingly, the record does not support a
showing of harm from the trial court’s exclusion of the turkey baster as an item of
physical evidence. We overrule Appellant’s fourth issue.
      In his fifth issue, Appellant contends that the trial court abused its discretion
by admitting evidence that Appellant committed the extraneous offense of online
solicitation of a minor because the State failed to prove that Appellant committed
the offense beyond a reasonable doubt and because it was irrelevant. Appellant
further contends that a ruling on this issue should await a final decision by the Court
of Criminal Appeals in Leax v. State, No. PD-0517-16. See Leax v. State, No. 09-
14-00452-CR, 2016 WL 1468042 (Tex. App.—Beaumont Apr. 13, 2016, pet.
granted) (mem. op., not designated for publication).
      Taylor County Deputy Sherriff John Graham testified during the
guilt/innocence phase that he arrested Appellant in October 2013 for online
solicitation of a minor in Abilene.       Deputy Graham created a Craig’s List
advertisement, posing as a thirteen-year-old prostitute named “Nikki.” Appellant
responded to the advertisement.        Deputy Graham and Appellant exchanged
numerous sexually explicit text messages, which included two pictures. During his
communication with Deputy Graham, Appellant began to question whether “Nikki”
                                          12
was a real person and insisted on setting up a meeting. Posing as Nikki, Deputy
Graham agreed to meet with Appellant. When Appellant arrived at the meeting
location, investigators arrested him.
      We will first address Appellant’s assertion that the trial court abused its
discretion in admitting testimony regarding the extraneous offense because it “had
no relevance apart from the tendency to prove character conformity.” Evidence of
an individual’s bad character is generally not admissible to show that he acted in
conformity therewith. TEX. R. EVID. 404; Montgomery v. State, 810 S.W.2d 372,
386–88 (Tex. Crim. App. 1991). However, under Article 38.37, section 2(b) of the
Texas Code of Criminal Procedure, in trials for certain offenses, including
continuous sexual abuse of a young child, “evidence that the defendant has
committed a separate offense described by Subsection (a)(1) or (2) may be admitted
. . . for any bearing the evidence has on relevant matters, including the character of
the defendant and acts performed in conformity with that character.” TEX. CODE
CRIM. PROC. ANN. art. 38.37, § 2(a)(1), (b) (West Supp. 2016) (emphasis added).
Subsection (a)(1) enumerates the extraneous offenses that may be offered pursuant
to section 2(b) and includes online solicitation of a minor.        Id. § 2(a)(1)(F).
Therefore, under Article 38.37, the State was entitled to offer evidence that
Appellant committed the extraneous offense of online solicitation of a minor in order
to show Appellant’s bad character and that he acted in conformity with that
character.
      Additionally, Appellant asserts that the State failed to prove beyond a
reasonable doubt that he committed the extraneous offense of online solicitation of
a minor.
      Before evidence described by Section 2 may be introduced, the trial
      judge must:
                  (1) determine that the evidence likely to be admitted
            at trial will be adequate to support a finding by the jury
                                         13
             that the defendant committed the separate offense beyond
             a reasonable doubt; and
                    (2) conduct a hearing out of the presence of the jury
             for that purpose.
CRIM. PROC. art. 38.37, § 2-a.       A trial court’s ruling on the admissibility of
extraneous offenses under Article 38.37, section 2 is reviewed under an abuse-of-
discretion standard.    Bradshaw v. State, 466 S.W.3d 875, 878 (Tex. App.—
Texarkana 2015, pet. ref’d) (citing Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim.
App. 2011)).
      Under Section 33.021(c) of the Texas Penal Code, a person commits an
offense if he “over the Internet, by electronic mail or text message or other electronic
message service or system, or through a commercial online service, knowingly
solicits a minor to meet another person, including the actor, with the intent that the
minor will engage in sexual contact, sexual intercourse, or deviate sexual intercourse
with the actor or another person.” TEX. PENAL CODE ANN. § 33.021(c) (West 2016).
At the time Appellant was arrested for this offense, the statute defined “minor” as
“an individual who represents himself or herself to be younger than 17 years of age;
or an individual whom the actor believes to be younger than 17 years of age.”
Former TEX. PENAL CODE § 33.021(a)(1) (2007).
      At the Article 38.37 hearing, Deputy Graham testified that, in August 2013,
he created a Craig’s List advertisement, posing as a teenage female prostitute.
Appellant initiated communication with Deputy Graham in response to the
advertisement. Deputy Graham reminded Appellant that the advertisement was for
a thirteen-year-old prostitute. Appellant responded by asking for a picture of the
girl. Deputy Graham sent Appellant a picture, and Appellant responded that the girl
had on too many clothes. Appellant sent Deputy Graham a nude image of himself.



                                          14
Appellant asked for additional pictures of the girl, but Deputy Graham refused.
Appellant asked Deputy Graham, “[S]o for the right price I can f--k you?”
      Upon learning that the girl was being prostituted by her stepfather, Appellant
responded, “tell him to name his price.” Appellant then began asking where the girl
lived and indicated that he wanted to drive by the girl’s house to confirm that she
was a real person. Posing as the girl, Deputy Graham agreed to meet with Appellant
in Abilene. Appellant appeared anxious to “hurry up and to be able to meet” because
he had to return to work. Investigators met Appellant at the meeting place in Abilene
and arrested him.
      When taken in the light most favorable to the trial court’s ruling, the evidence
showed that Appellant communicated via text message with an individual
representing himself to be under the age of seventeen with the intent that the minor
will engage in sexual intercourse with Appellant. We conclude that the trial court
did not abuse its discretion in determining that the evidence of the extraneous offense
was adequate to support a finding by the jury that the defendant committed the
separate offense beyond a reasonable doubt.
      Lastly, Appellant contends that a final ruling on this issue should await the
Court of Criminal Appeals’ decision in Leax v. State, No. PD-0517-16. In Leax, the
defendant is challenging the constitutionality of subsection (c) of the online
solicitation of a minor statute. See Petition for Discretionary Review, Leax, No. PD-
0517-16. Appellant contends that, if section 33.021(c) is declared unconstitutional,
then “it is beyond dispute [that] Appellant will be entitled to a new trial.” We note,
however, that the Court of Criminal Appeals recently held that section 33.021(c) is
not unconstitutionally overbroad. See Ex parte Ingram, No. PD-0578-16, 2017
WL 2799980, at *9 (Tex. Crim. App. June 28, 2017). Therefore, we decline
Appellant’s invitation to postpone disposition of his appeal pending the Court of
Criminal Appeals’ decision in Leax. We overrule Appellant’s fifth issue.
                                          15
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


September 29, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           16